UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-6325



CLAYTON WESLEY CARLETON,

                                           Petitioner - Appellant,

          versus


WILLIE EAGLETON, Warden of Evans Correctional
Institution; SOUTH CAROLINA DEPARTMENT OF
CORRECTIONS; HENRY MCMASTER, Attorney General
of the State of South Carolina,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence. Patrick Michael Duffy, District Judge.
(CA-02-909-4-23)


Submitted:   June 12, 2003                 Decided:   June 17, 2003


Before WIDENER, LUTTIG, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Clayton Wesley Carleton, Appellant Pro Se. Derrick K. McFarland,
Samuel Creighton Waters, OFFICE OF THE ATTORNEY GENERAL OF SOUTH
CAROLINA, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIUM:

       Clayton Wesley Carleton seeks to appeal the district court’s

order adopting the magistrate judge’s report and denying relief on

his petition filed under 28 U.S.C. § 2254 (2000).               An appeal may

not be taken to this court from the final order in a habeas corpus

proceeding unless a circuit justice or judge issues a certificate

of appealability.      28 U.S.C. § 2253(c)(1) (2000).          When a district

court dismisses a habeas petition solely on procedural grounds, a

certificate of appealability will not issue unless the petitioner

can demonstrate both “(1) ‘that jurists of reason would find it

debatable whether the petition states a valid claim of a denial of

a constitutional right’ and (2) ‘that jurists of reason would find

it   debatable     whether    the    district   court   was   correct   in   its

procedural ruling.’”         Rose v. Lee, 252 F.3d 676, 684 (4th Cir.)

(quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)), cert.

denied, 534 U.S. 941 (2001).           We have independently reviewed the

record and conclude that Carleton has not satisfied this standard.

See Mitchell-El v. Cockrell, 123 S. Ct. 1029 (2003).              Accordingly,

we deny a certificate of appealability and dismiss the appeal.                We

deny Carleton’s motion for transfer of custody.               We dispense with

oral    argument    because    the    facts     and   legal   contentions    are

adequately presented in the material before the court and argument

would not aid in the decisional process.

                                                                     DISMISSED


                                        2